DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “forming a first base layer within a portion of the field stop layer and a second base layer in a portion of the second field stop layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svedberg (US 3,470,036) in view of Menard et al. (Menard) (US 2011/0210372 A1).
	In regards to claim 1, Svedberg (col. 3, line 33-col. 4, line 20, Fig. 5 and associated text) discloses power switching device (Fig. 5), comprising: a semiconductor substrate (items 33 plus 34 plus 35 plus 36 plus 37 plus 38 plus 39 plus 40); a body region (item 33) comprising an n-type dopant (item 33, col. 3, lines 34-35), the body region (item 33) disposed in an inner portion of the semiconductor substrate (items 33 plus 34 plus 35 plus 36 plus 37 plus 38 plus 39 plus 40); a first base layer (item 36), disposed adjacent a first surface of the semiconductor substrate (items 33 plus 34 plus 35 plus 36 plus 37 plus 38 plus 39 plus 40), the first base layer (item 36) comprising a p-type dopant; a second base layer (items 38 or 38 plus 40), disposed (items 33 plus 34 plus 35 plus 36 plus 37 plus 38 plus 39 plus 40), the second base layer (items 38 or 38 plus 40) comprising a p-type dopant; a first emitter region (item 37), disposed adjacent the first surface of the semiconductor substrate (items 33 plus 34 plus 35 plus 36 plus 37 plus 38 plus 39 plus 40), the first emitter region (item 37) comprising a n-type dopant; a first field stop layer (item 34), arranged between the first base layer (item 36) and the body region (item 33), the first field stop layer (item 34) comprising a n-type dopant; and a second field stop layer (item 35), arranged between the second base layer (items 38 or 38 plus 40) and the body region (item 33), the second field stop layer (item 35) comprising a n-type dopant, but does not specifically disclose a second emitter region, disposed adjacent the second surface of the semiconductor substrate, the second emitter-region comprising a n-type dopant.
	Menard (paragraphs 26-37, Fig. 4 and associated text) discloses a second emitter region (item 6), disposed adjacent the second surface of the semiconductor substrate (item 1), the second emitter-region (item 6) comprising an n-type dopant.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Svedberg with the teachings of Menard for the purpose of converting a thyristor into a triac depending on practical considerations, application and/or requested performance of the device (switching controllability, reverse conduction, etc.)
	In regards to claim 2, Svedberg (col. 3, line 33-col. 4, line 20, Fig. 5 and associated text)  as modified by Menard (paragraphs 26-37, Fig. 4 and associated text) discloses wherein at least a portion of the first base layer (item 36) is disposed between the first emitter region (item 37) and the first field stop layer (item 34), and wherein at least a portion of the second base layer (items 38 or 38 plus 40) is disposed between the second emitter region (item 6, Menard) and the second field stop layer (item 35).
	In regards to claim 3, Svedberg (col. 3, line 33-col. 4, line 20, Fig. 5 and associated text) as modified by Menard (paragraphs 26-37, Fig. 4 and associated text) discloses a gate contact (item 43), disposed on the first base layer (item 36); a first terminal contact (item 39), disposed on the first emitter region (item 37), and electrically isolated from the gate contact (item 43); and a second terminal contact (item 41), disposed on the second emitter region (item 6, Menard).
	In regards to claim 4, Svedberg (Fig. 5 and associated text) discloses wherein the first field stop layer (item 34) comprises a first thickness, wherein the second field stop layer (item 35) comprises a second thickness, wherein the first thickness and the second thickness are in a range of 10 micrometers to 20 micrometers (col. 3, lines 58-60).
	In regards to claims 5 and 17, Svedberg (Fig. 5 and associated text) discloses wherein the first field stop layer (item 34) is disposed between 10 micrometers and 40 micrometers from the first surface (col. 3, lines 61-64), and wherein the second field stop layer (item 35) is disposed between 10 micrometers and 40 micrometers from the second surface (col. 3, lines 61-64).
	In regards to claim 6, Svedberg (Fig. 4, 5 and associated text and items) discloses wherein the body region (item 28) comprises a having a dopant concentration less than 2.0 x 1014 cm'3(col. 3, ines23-32).
	In regards to claims 7 and 13, Svedberg (Fig. 4, 5 and associated text and items) discloses wherein the first base layer (item 36) and the second base layer (item 38) comprise a dopant concentration of 1.0 x 1016 cm-3 to 1.0 x 1018 cm-3 (col. 3, lines 49-57).
	In regards to claims 8 and 14, Svedberg (Fig. 4, 5 and associated text and items) discloses wherein the first field stop layer (item 34) and the second field stop layer (item 35) comprise a dopant concentration of 1.0 x 1013 cm-3 to 1.0 x 1017 cm-3(col. 3, lines 47-50).
	In regards to claims 9 and 15, Svedberg (Fig. 4, 5 and associated text and items) discloses wherein the first emitter region (item 37) and the second emitter region (item 6, Menard) comprise a dopant concentration of between 1.0 x 1018 cm-3 to 1.0 x 1020 cm-3(col. 3, lines 50-54).
	In regards to claim 10, Svedberg (col. 3, line 33-col. 4, line 20, Fig. 5 and associated text) discloses method of forming a power switching device (Fig. 5), comprising: providing a semiconductor substrate (items 33 plus 34 plus 35 plus 36 plus 37 plus 38 plus 39 plus 40), the semiconductor substrate (items 33 plus 34 plus 35 plus 36 plus 37 plus 38 plus 39 plus 40) comprising an n-dopant having a first concentration (item 33); forming a first field stop layer (item 34) extending from a first surface of the semiconductor substrate (items 33 plus 34 plus 35 plus 36 plus 37 plus 38 plus 39 plus 40) and a second field stop layer (item 35) extending from a second surface of the semiconductor substrate (items 33 plus 34 plus 35 plus 36 plus 37 plus 38 plus 39 plus 40), opposite the first surface, wherein the first field stop layer (item 34) and the second field stop layer (item 35) comprising an n-dopant having a second concentration, the second concentration being greater than the first concentration (col. 3, lines 47-50); forming a first base layer (item 36) within a portion of the first field stop layer (item 34) and a second base layer (item 38) in a portion of the second field stop layer (item 35), wherein the first base layer (item 36) and the second base layer (item 38) comprise a p-dopant; and forming a first emitter region (item 37) within a portion of the first base layer (item 36), wherein the first emitter region comprises an n-dopant having a third concentration, the third concentration being greater than the second concentration (col. 3 lines 47-54), but does not specifically disclose a second emitter region within a portion of the second base layer, wherein the second emitter region comprise an n-dopant having a third concentration, the third concentration being greater than the second concentration. 
	Menard (paragraphs 26-37, Fig. 4 and associated text) discloses a second emitter region (item 6) within a portion of the second base layer (item 5), the second emitter-region (item 6) comprising an n-type dopant.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Svedberg with the teachings of Menard for the purpose of converting a thyristor into a triac depending on practical considerations, application and/or requested performance of the device (switching controllability, reverse conduction, etc.)
	In regards to claim 11, Svedberg (col. 3, line 33-col. 4, line 20, Fig. 5 and associated text) discloses wherein the first field stop layer (item 34) and the second field stop layer (item 34)  are separated by a body region (item 33), the body region (item 33) comprising the n-dopant having the first concentration.
	In regards to claim 12, Svedberg (col. 3, line 33-col. 4, line 20, Fig. 5 and associated text) discloses wherein the first concentration is less than 2.0x 1014 cm'3(col. 3, ines23-32).
16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svedberg (US 3,470,036) in view of Menard et al. (Menard) (US 2011/0210372 A1) as applied to claims 1-15 and 17 above and further in view of Ren et al. (CN 103258847 A1).
	In regards to claim 16, Svedberg (col. 3, line 33-col. 4, line 20, Fig. 5 and associated text) does not specifically disclose wherein the forming the first field stop layer (item 34) and the second field stop layer (item 35) comprise one of: implanting an n dopant in a surface region of the substrate and annealing the substrate to perform a drive in of the n dopant; growing a first N-doped layer on a first side of the semiconductor substrate and a second N-doped layer on a second side of the semiconductor substrate; and performing a high energy implant of n dopant, wherein an implant energy is greater than 1 MeV.  
	Ren (page 7, Fig. 3 and associated text) discloses wherein the forming the first field stop layer (items 51 or 111) and the second field stop layer (items 51 or 111) comprise one of: implanting an n dopant in a surface region of the substrate and annealing the substrate to perform a drive in of the n dopant; growing a first N-doped layer on a first side of the semiconductor substrate and a second N-doped layer on a second side of the semiconductor substrate; and performing a high energy implant of n dopant, wherein an implant energy is greater than 1 MeV (page 7).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Svedberg as modified by Menard with the teachings of Ren for the purpose of forming field stop layers/doped regions. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TELLY D. GREEN
Examiner
Art Unit 2822